DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27, 33-35, 38-39, 43, 46, 48, 53, 54are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al.1
With regard to claim 27, Huang et al. teach method of classifying corneal shape abnormalities, the method comprising: combining data from at least two of the following corneal maps of a cornea: a topography map, a pachymetry map, and an epithelial thickness map - to obtain one or more indices of corresponding distortion (see ¶¶ 85-86: combining topography, pachymetry and epithelial thickness maps); and detecting one or more corneal shape abnormalities in the cornea based on the one or more indices of corresponding distortion. See ¶ 85: combining anatomic information for diagnosing keratoconus.
claim 33, Huang et al. teach wherein the one or more indices of corresponding distortion includes an ectasia index obtained by combining data from the topography map and the pachymetry map. See ¶ 86: composite measure includes topography and pachymetry maps. 
With regard to claim 34, Huang et al. teach wherein the one or more indices of corresponding distortion includes a coincident-thinning index obtained by combining data from the pachymetry map and the epithelial thickness map. See ¶ 86: composite measure includes pachymetry and epithelial thickness maps. 
With regard to claim 35, Huang et al. teach wherein the one or more indices of corresponding distortion includes a warpage index obtained by combining data from the topography map and the epithelial thickness map. See ¶ 86: composite measure includes topography and epithelial thickness maps. 
With regard to claim 38, Huang et al. teach wherein one or more of the topography map, the pachymetry map, or the epithelial thickness map are obtained using optical coherence tomography. See ¶¶ 54-55: OCT. 
With regard to claim 39, Huang et al. teach method of classifying corneal shape abnormalities, the method comprising: obtaining an epithelial thickness map of a cornea; obtaining a pachymetry map of the cornea; determining a coincident-thinning (CT) index based on the epithelial thickness map and the pachymetry map (see ¶¶ 85-86: composite measure includes multiplication of epithelial thickness map and pachymetry map); and classifying the cornea based on the CT index. See ¶ 85: combining anatomic information for diagnosing keratoconus.
With regard to claim 43, Huang et al. teach obtaining a topography map of the subject's cornea (see ¶¶ 85-86: anterior and posterior topography maps); and determining warpage index based on the topography map and the epithelial thickness map; wherein the cornea is classified See ¶ 86: composite measure includes multiplication of topography map and epithelial thickness maps, and the measure is used for diagnosis. 
With regard to claim 46, Huang et al. teach obtaining an anterior topography map of the subject's cornea (see ¶¶ 85-86: anterior and posterior topography maps); and determining a pachymetry anterior topography (PAT) index based on the anterior topography map and the pachymetry map and wherein the cornea is classified further based on the PAT index. See ¶ 86: composite measure includes multiplication of anterior topography map and the pachymetry map, see eq. 5. 
With regard to claim 48, Huang et al. teach obtaining a posterior topography map of a cornea; obtaining a pachymetry map of the cornea (see ¶¶ 85-86: posterior topography map and pachymetry maps); determining an ectasia index based on the posterior topography map and the pachymetry map; and classifying the cornea based on the ectasia index. See ¶ 86: composite measure includes multiplication of posterior topography map and the pachymetry map, see eq. 5. 
With regard to claim 53, Huang et al. teach obtaining an anterior topography map of the cornea; obtaining an epithelial thickness map of the cornea (see ¶¶ 85-86: anterior topograhy map and epithelial map); and determining warpage index based on the epithelial thickness map and the anterior topography map; wherein the cornea is classified further based on the warpage index. See ¶ 86: composite measure for diagnosis includes multiplication of anterior topography map and the epithelial thickness  map, see eq. 5. 
With regard to claim 54, Huang et al. teach determining an epithelial thickness pattern standard deviation (PSD) value based on the epithelial thickness map; wherein the cornea is classified further based on the epithelial thickness PSD value. see ¶¶ 81-82: root mean square of the epithelial pattern deviation map is the pattern standard deviation. 

Claims 32 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang et al.
With regard to claim 32, Huang et al. teach wherein the combining the data from the at least two corneal maps includes determining a covariance between a first one of the corneal maps and a second one of the corneal maps. See ¶ 86: gaussian fitting inherently based on covariance matrix. Alternatively, it would have been obvious for one skilled in the art to compuate covariance for the different maps or variables since the covariance measure gauges the direction of the relationship between the variables, ie. whether they are in tandem or show an inverse relationship.
With regard to claim 47, see discussion of claim 32. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-31, 40-42, 45, 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.
With regard to claim 28, Huang et al. teach wherein the epithelial thickness map is a pattern deviation (PD) map (see ¶¶ 81-82: epithelial pattern deviation map), but fail to explicitly teach wherein the topography map and pachymetry map are pattern deviation maps. However, one skilled in the art would have found it obvious to generate topography pattern deviation map and 
With regard to claim 29, Huang et al. teach wherein combining the data from the at least two corneal maps includes fitting a function on a first one of the corneal maps to obtain a first fitted function and fitting the function on a second one of the corneal maps to obtain a second fitted function; and combining the first and second fitted functions. See ¶ 86: gaussian fitting of pachymetry, topograhy and epithelial maps are combined. 
With regard to claim 30, Huang et al. teach wherein the function is a Gaussian function. See ¶ 86: gaussian fitting of pachymetry, topograhy and epithelial maps are combined. 
With regard to claim 31, Huang et al. teach wherein the first fitted function and the second fitted function are combined via multiplication. See ¶ 86, eq. 5: multiplication of gaussians. 
With regard to claim 40, see claim 28.  
With regard to claim 41, Huang et al. teach fitting a function on the epithelial thickness map and the pachymetry map to generate a fitted epithelial function and a fitted pachymetry function; and combining the fitted epithelial function and the fitted pachymetry function. See ¶ 86: gaussian fitting of pachymetry, topograhy and epithelial maps are combined. 
With regard to claim 42, Huang et al. wherein the function is a Gaussian function, and wherein the fitted epithelial function and the fitted pachymetry function are combined via multiplication. See ¶ 86: gaussian fitting of pachymetry, topograhy and epithelial maps are combined via multiplication. 
With regard to claim 45, Huang et al. determining an epithelial thickness pattern standard deviation (PSD) value based on the epithelial thickness map and wherein the cornea is classified See ¶¶ 81-83: epithelial pattern deviation map used for diagnosis. 
With regard to claim 49, see discussion of claim 28.
With regard to claim 50, Huang et al. teach wherein determining the ectasia index includes: fitting a function on the posterior topography map and the pachymetry map to generate a fitted topography function and a fitted pachymetry function (see ¶¶ 85-86: fitting guassian functions to the posterior topography map and the pachymetry map); and combining the fitted topography function and the fitted pachymetry function. See ¶ 86: combining the fitted maps by multiplication. 
With regard to claim 51, Huang et al. teach wherein the function is a Gaussian function, and wherein the fitted topography function and the fitted pachymetry function are combined via multiplication. See ¶ 86: gaussian fitting of pachymetry, topograhy and epithelial maps are combined via multiplication.

Claims 36-37, 44 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. and further in view of Huang et al.2 (hereinafter “D2”). 
	With regard to claims 36-37, Huang et al. teach combining anterior topography map and posterior topography map (see ¶ 86), but fail to explicitly teach wherein the topography map is a mean curvature map of an anterior surface of the cornea and a mean curvature map of the posterior surface, however D2 teach the missing feature. See D2 abstract: computing a mean curvature map of the anterior and posterior surfaces. 
	One skilled in the art before the effective filing date would have found it obvious to combine the teachings in order to arrive at the claimed invention. In particular, it would have been obvious to incorporate mean curvature maps of the anterior and posterior surfaces for the calculation of a separate composite measure. The motivation for using the mean curvature measures would have 
	With regard to claims 44 and 52, see discussion of claims 36-37.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2013/0128222.
        2  US Publication 2007/0291228.